Citation Nr: 0211349	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-21 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
Crohn's disease with ileum ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to February 
1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The notice of disagreement was received in October 1998, the 
statement of the case was issued in November 1999, and a 
substantive appeal was received in November 1999.  

In a May 2001 rating action, the RO continued a 10 percent 
evaluation for service-connected lumbosacral strain.  The 
veteran has not filed a notice of disagreement as to the May 
2001 rating action; thus, that issue is not presently before 
the Board for appellate consideration.  See 38 C.F.R. 
§ 20.302.



FINDING OF FACT

Service-connected Crohn's disease with ileum ulcer is 
manifested by no more than moderately severe symptomatology 
with frequent exacerbations.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
Crohn's disease with ileum ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7323, 7319 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, as well as all private treatment records 
identified by the veteran.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  In an April 2001 letter, 
the RO informed the veteran of the enactment of the VCAA and 
explained the duty to assist.  The RO also informed the 
veteran of what evidence would be obtained by VA and what 
evidence was his responsibility to provide and where to send 
such information.  Under these circumstances, no further 
action is necessary to assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for Crohn's disease 
with ileum ulcer.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought. The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate relevant complaints of 
chronic diarrhea.  A November 1997 Medical Evaluation Board 
narrative summary indicates that the veteran developed 
diarrhea, which was sometimes associated with abdominal pain, 
in the summer of 1996 and it continued for four months.  It 
was noted that the veteran was diagnosed with Crohn's disease 
in January 1997.  It was also noted that the veteran 
continued to experience diarrhea approximately every other 
week with some associated right lower abdominal pain.  The 
veteran did not experience fever or chills and denied weight 
loss or anorexia.  It was noted that the veteran was still 
symptomatic, though not severely, and his Crohn's disease was 
not interfering with his duty performance.  It was also noted 
that Crohn's disease was a chronic disease characterized by 
exacerbations and remissions.  

Upon VA examination of the stomach dated in August 1998, the 
veteran reported weight fluctuation of 20 pounds, occasional 
nausea, and frequent diarrhea up to 12 to 15 times per day.  
It was noted that the veteran denied vomiting and 
hematemesis.  Occasional blood mixed with the stool and dark 
stools were also noted.  He complained of intermittent right 
lower quadrant pain and occasional severe exacerbations of 
pain with relative constipation.  The examiner noted the 
veteran was currently taking Pentasa twice a day.  Physical 
examination revealed mild right lower quadrant tenderness.  
The examiner noted that an upper gastrointestinal series and 
small bowel follow-through conducted in October 1996 showed 
marked narrowing of the terminal ileum consistent with 
Crohn's disease.  Computed tomography scan was also 
consistent with thickening of the terminal ileum.  A January 
1997 colonoscopy report showed colitis of the cecum and 
ileitis.  An impression of clear documentation of Crohn's 
disease currently on minimal, if any, active therapy was 
noted.  The examiner recommended active therapy with 
increased medication.  

In a September 1998 rating action, the RO granted service 
connection for Crohn's disease, evaluated as 10 percent 
disabling.  

Private treatment records dated in 1999 demonstrate the 
veteran was hospitalized in October 1999 for severe anemia 
with iron deficiency and a chronic component.  The veteran 
complained of weight loss, generalized weakness with 
dizziness, near syncope, and daily diarrhea consisting of 
three to six stools a day.  The veteran denied black stools, 
obvious rectal bleeding, and any history of hemoptysis.  He 
gave a history of vague abdominal discomfort in the lower 
abdominal region.  It was noted that the etiology of the 
anemia was not quite clear, but a gastrointestinal source 
would need to be ruled out and there was a question of anemia 
related to chronic disease.  A December 1999 private 
treatment record indicates that the veteran complained of 
feeling weak and tired.  He reported having two to three 
stools per day that were not terribly loose.  He did not seem 
to be having much cramping or pain.  It was noted that a 
small bowel series showed a long segment of abnormal ileum 
consistent with Crohn's disease, not showing any definite 
near obstruction, fistula, or other problem.  

Private treatment records dated in 2000 demonstrate that the 
veteran was doing fairly well.  In January 2000, he reported 
having one to two stools per day, sometimes loose.  He 
reported feeling a little bit stronger with no pain.  The 
physician noted that the veteran's weight was stable and he 
looked like he had more color and was probably less anemic.  
The veteran was encouraged to take iron and vitamin C daily.  
A February 2000 clinical record notes the veteran's weight 
had increased by three pounds.  The veteran reported days 
when he had a little more abdominal cramping and diarrhea and 
days when he felt fine.  He denied having blood in his 
stools, nausea, or vomiting.  An assessment of relatively 
stable Crohn's disease symptoms with frustrating lack of 
ability to tolerate several different medications was noted.  
An April 2000 clinical record demonstrates complaints of gas 
and increased discomfort in the abdomen.  Physical 
examination revealed mild tenderness mostly toward the right 
lower abdomen.  The physician noted the veteran looked better 
than he had in the past and his weight was stable.  It was 
noted that overall the veteran was doing better.  He had 
fairly extensive Crohn's disease evident on his small bowel 
series and the physician suspected he would eventually have 
increasing problems.  

Complaints of some cramping in the abdomen about two days a 
week were noted in June 2000.  The veteran denied vomiting or 
fever and reported having a good appetite.  Physical 
examination revealed very mild tenderness in the right lower 
quadrant of the abdomen without fullness or mass.  An 
assessment of mild symptoms attributable to Crohn's disease 
and difficulties with medications in the past was noted.  In 
August 2000, the veteran complained of increased symptoms of 
abdominal discomfort in the last three to four days.  A 
follow-up clinical record indicates that the veteran admitted 
to not taking his iron daily.  It was also noted that the 
veteran continued to have difficulty tolerating medications 
prescribed to treat his Crohn's disease.  

In a January 2001 rating action, the RO determined that a 30 
percent evaluation was warranted for Crohn's disease with 
ileum ulcer.  

Upon VA examination of the intestines dated in April 2001, 
the veteran complained of daily lower abdominal pain which 
was either dull and cramping in nature or sharp at times.  He 
reported having normal stool only once or twice a month and 
that his stool was often soft and sometimes watery.  If the 
stool was watery, he might have as many as five watery stools 
in one hour.  The veteran reported noting slight blood in the 
toilet after a bowel movement three weeks earlier.  It was 
noted that the veteran was working full time as an office 
employee.  Physical examination revealed no pallor of the 
skin, mucus membranes, or nail beds.  Abdominal examination 
revealed moderate tenderness in the right lower quadrant of 
the abdomen.  A diagnosis of a history of Crohn's disease 
under treatment by a private physician was noted.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2001) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected Crohn's disease with ileum 
ulcer is currently evaluated as 30 percent disabling pursuant 
to 38 C.F.R. § 4.114, Diagnostic Codes 7323-7319.  Diagnostic 
Code 7323 contemplates ulcerative colitis and provides for a 
100 percent evaluation for pronounced ulcerative colitis 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess.  A 
60 percent evaluation is warranted for severe ulcerative 
colitis with numerous attacks a year and malnutrition, the 
health only fair during remissions.  Moderately severe 
ulcerative colitis with frequent exacerbations warrants a 
30 percent evaluation.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7323.  

Diagnostic Code 7319 contemplates irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) and provides that a 
30 percent evaluation is warranted for severe irritable colon 
syndrome; diarrhea, or alternating diarrhea and constipation 
with more or less constant abdominal distress.  A 30 percent 
evaluation is the highest disability rating assignable under 
this diagnostic code.  See 38 C.F.R. § 4.114, Diagnostic Code 
7319.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for an 
evaluation in excess of 30 percent for Crohn's disease with 
ileum ulcer have not been met.  The medical evidence 
demonstrates that the veteran's service-connected Crohn's 
disease with ileum ulcer is manifested by subjective 
complaints of daily lower abdominal pain with loose stools 
and objective findings of moderate tenderness in the right 
lower quadrant of the abdomen, but without evidence or 
complaints of vomiting, hematemesis, or fever.  The medical 
evidence demonstrates that the veteran's weight is currently 
stable and that he is currently employed in an office 
position.  Furthermore, a June 2000 clinical record noted an 
assessment of mild symptoms attributable to Crohn's disease 
and additional treatment records dated in 2000 indicate that 
the veteran was doing fairly well.  The Board concludes that 
this symptomatology is indicative of no more than moderately 
severe ulcerative colitis.  The medical evidence does not 
demonstrate malnutrition with only fair health during 
remissions, general debility, or serious complications such 
as liver abscess.  The Board recognizes that the veteran was 
treated for severe anemia in 1999 with weight loss and 
weakness.  However, the medical evidence does not demonstrate 
that such resulted in marked malnutrition or numerous attacks 
throughout the year.  In the absence of evidence 
demonstrating malnutrition, fair health, general debility, or 
other serious complications such as liver abscess, an 
evaluation in excess of 30 percent is not warranted.  

The Board notes that consideration of 38 C.F.R. § 4.114, 
Diagnostic Codes 7304, 7306, which contemplate gastric 
ulcers, is not warranted as the lay and medical evidence does 
not demonstrate episodes of vomiting, melena, hematemesis, 
weight loss, or definite impairment of health.  Furthermore, 
the Board has considered all of the evidence, including 
service medical records and post-service medical records.  A 
disability evaluation in excess of 30 percent is denied based 
upon the totality of the evidence, without predominate focus 
on the recent evidence of record.  Such review is consistent 
with the Court's decision in Fenderson v. West, 12 Vet. App. 
119 (1999).

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's Crohn's disease with ileum 
ulcer results in marked interference with employment or 
frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
the absence of an exceptional or unusual disability picture.  



ORDER

Entitlement to an evaluation in excess of 30 percent for 
Crohn's disease with ileum ulcer is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

